Citation Nr: 0614540	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than July 16, 
1993 for the award of compensation for pulmonary tuberculosis 
under the provisions of 38 U.S.C.A. § 1151.

2.  Evaluation of pulmonary tuberculosis, currently rated as 
noncompensable effective from July 16, 1993.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1980 to August 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO implemented a prior Board 
decision to grant entitlement to VA compensation benefits for 
pulmonary tuberculosis under the provisions of 38 U.S.C.A. 
§ 1151.  The rating action of January 2003 made this award 
effective from July 16, 1993.  It was evaluated as 
noncompensable from this effective date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the introduction, the RO evaluated the veteran's 
pulmonary tuberculosis in the rating decision of January 
2003.  The veteran submitted a NOD with the initial 
evaluation of his tuberculosis in late January 2003.  
However, the RO has failed to provide the veteran with a 
Statement of the Case (SOC) regarding this issue, or afforded 
him an opportunity to submit a substantive appeal (VA Form 9) 
regarding this issue.  On remand, a SOC regarding this 
determination should be issued to the veteran and he be 
informed of the need to submit a timely substantive appeal 
(VA Form 9) in order to perfect this issue to the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
introduced several fundamental changes into the VA 
adjudication process.  A VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

In the current case, the appellant was not provided with any 
type of VCAA notification prior to the initial adverse 
determination in January 2003.  No attempt to correct this 
deficiency was made by the RO.  Therefore, this case must be 
remanded to the Agency of Original Jurisdiction (AOJ) for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes informing the veteran of the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issues of an evaluation 
of his pulmonary tuberculosis and an 
earlier effective date for the award of 
compensation for pulmonary tuberculosis 
under the provisions of 38 U.S.C.A. 
§ 1151; inform the appellant of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his 
behalf; (3) the information or evidence 
that he is expected to provide; and (4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  

In addition, provide the veteran with an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  A copy of this notification must 
be associated with the claims folder.  

2.  After the above action has been 
completed, readjudicate the issue of an 
initial evaluation of the veteran's 
pulmonary tuberculosis and the effective 
date of the award of compensation for 
pulmonary tuberculosis under the 
provisions of 38 U.S.C.A. § 1151.  The 
veteran must be notified of these 
determinations.

3.  The AOJ should issue the veteran a 
SOC regarding the initial evaluation of 
his pulmonary tuberculosis in January 
2003.  He should be informed of the need 
to submit a timely substantive appeal in 
order to perfect this issue to the Board 
for appellate review.  Only if a timely 
substantive appeal to this SOC is 
received should this issue be referred to 
the Board for appellate consideration.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






